         Case 18-17542-elf                         Doc 1             Filed 11/13/18 Entered 11/13/18 16:01:44                                             Desc Main
                                                                      Document     Page 1 of 8

                                                                ‘

     Fl". inzhig 5991192112929   idem .wurcasé:
     United States Bankruptcy Court for the:

     Eastern District of Pennsylvania

     Case number (Ifknown)                                              Chapter you are filing under:
                                                                        D        Chapter7
                                                                        D        Chapter 11
                                                                                 Chapter 12
                                                                        a        Chapter 13                                                         El Check if this   is an
                                                                                                                                                         amended ﬁling


Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                                        12/15

The bankruptcy forms use you and Debtor                    1   to refer to   a   debtor filing alone. A married couple may file     a   bankruptcy case together—called          a
joint case—and in joint cases. these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car."
 the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor1 and
 Debtor2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor             1   in all of the forms.
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
Information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
('rf known). Answer every question.




m              Identify Yourself
                                 L\,




                                              About Debtor 1:                                                       About Debtor          2   (Spouse Only in a Joint Case):
1.     Yourfull name
       Write the name that is on your
       govemment-issued picture
                                               KIMBERLY
                                              First name
                                                                                                                        D a
                                                                                                                    Firét name
                                                                                                                                  ma
       identiﬁcation (for example,
       your driver‘s license or                A                                                                          M‘
       passpon)‘                              Middle name                                                           Middle name

       Bring your picture                      HAMILTON                                                                  HAM\ ham         )
       identiﬁcation to your meeting          Last name                                                             Last name
       with the trustee.
                                              Sufﬁx (Sn. Jr., IL Ill)                                               Sufﬁx (Sru .Jr,, II. III)




2.    All other names you
      have used in the last      8            First name                                                            First name
      years
       Include your married or                Middle name                                                           Middle name
       maiden names,
                                              Last name                                                             Last name



                                              Firstname                                                             FirstnaRE!
                                                                                                                                              IEF ‘FRI        ’EREI        I,
                                              Middie name                                                           Middle na
                                                                                                                                                     I
                                              Last name                                                             Last name




3.    Only the last 4 digits of
                                              xxx     —xx—              3          8      7    0                    xxx      —    xx
                                                                                                                                        73%,J7Lg
                                                                                                                                                           Msﬂﬁ‘jas ﬂ
                                                                                                                                          l V ‘
      your Social Security                                                                                                                       ‘"
                                                                                                                                        1».
      number or federal                       OR                                                                    OR                                                 A        1m
      Individual Taxpayer
                                              9xx—xx—                                                               9   XX   -—
                                                                                                                                  XX    - All      ;8    Rd   8‘   EXUI%8\
      Identification number
                                                                                                                                                                                     a)
      (ITIN)

Ofﬁcial Form 101                                           Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                                                     agngageﬁﬁ
         Case 18-17542-elf                  Doc 1              Filed 11/13/18 Entered 11/13/18 16:01:44                                       Desc Main
                                                                Document     Page 2 of 8
               DAm‘M M ‘                Wmﬂbn
Debtor   1     KIMBERLY A HAMiLTON                                                                  C558   HUHTDBI'   W,   Ancwn)
               Firs! Name   Mame Name                  Last Nama




                                        About Debtor 1:                                                    About Debtor 2 (Spouse Only in           a   Joint Case):


4.   Any business names
     and Employer                       a      I   have not used any business names or EINs.               all have not used any business names or EINs.
     Identification Numbers
     (EIN) you have used in
     the last 8 years                   Business name                                                      Business name

     include trade names and
     doing business as names            Business name                                                      Business name




                                        Em                                                                 EN


                                        ETN                                                                ETA?




5.   Where you live                                                                                        If Debtor 2 lives at a different address:


                                         116 GOLDFINCH LANE
                                        Number            Street                                           Number               Street




                                        HONEY BROOK                              PA       19344
                                        City                                    State    ZIP Code          City                                      State     ZIP Code


                                        CHESTER
                                        County                                                             Coumy


                                        If your mailing address is different from the one                  If Debtor 2’s mailing address is different from
                                        above, ﬁll it in here. Note that the court will send               yours, fill it in here. Note that the court WIN send
                                        any notices to you at this mailing address                         any notices to this mailing address‘



                                        Number            Skeet                                            Number               Street



                                        PO, Box                                                            P.0‘ Box


                                        City                                    Skate    ZlP Code          City                                      State     ZIP Code




6.   Why you are choosing               Check one:                                                         Check one
     this district to ﬁle for
                                        Q      Over the last 180 days before ﬁling this petition‘          53/0ver the last 180 days before ﬁling this petition.
     bankruptcy                                I have lived in this district longer than in any                   l have lived in this district longer than in any

                                               other district.                                                    other district.

                                        D      lhave another reason. Explain.                              [3     ﬁhave anmher reason. Explain.
                                               (See 28 U.S,C,§14OB‘)                                              (See 28 UKS.C.§14OB,)




Ofﬁcial Form   101                                     Voluntary Petition for Individuals Filing for Bankruptcy                                          page 2
         Case 18-17542-elf                              Doc 1             Filed 11/13/18 Entered 11/13/18 16:01:44                                     Desc Main
                                                                           Document     Page 3 of 8

               Dania! m.                            Ww‘lh n
Debtor   1      KIMBERLY A HAMILTON                                                                           Case number nunown;
               F1151   Na me         Mbddk: Name               Last Name




              Tell the Court About Your Bankruptcy Case


7.    The chapter of the                           Check one. (For a brief description of each, see Notice Required by 11 USC. § 342(b) for Individuals Filing
      Bankruptcy Code you                          for Bankruptcy (Form 2010)), Also, go to the top of page 1 and check the appropriate box.
      are choosing to file
                                                   C] Chapter 7
      under
                                                   CI   Chapter“
                                                   D    Chapter 12
                                                   E’Chapter        13



      How you wili pay the fee                     D I will   pay the entire fee when I file my petition. Piease check with the clerk’s ofﬁce in your
                                                        local court for more detaHS about how you may pay‘ Typically, if you are paying the fee
                                                        yourself, you may pay with cash‘ cashier’s Check‘ or money order. If your attorney is
                                                        submitting your payment on your behalf, your attorney may pay with a credit card or check
                                                        with a pre—printed address.

                                                   Hf! need to pay the      fee in installments. If you choose this option, sign and attach the
                                                        Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A)

                                                   [3 I request that my fee be waived (You may request this option only if you are ﬁling for Chapter 7.
                                                        By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                                        less than 150% of the official poverty line that appiies to your family size and you are unable to
                                                        pay the fee in installments). If you choose this option, you must ﬁll out the Application to Have the
                                                        Chapter 7 Filing Fee Waived (Official Form 1038’} and We it with your petition.


      Have you filed           for                 E    No
      bankruptcy within the
      last 8 years?                                D    Yes    District                              When                         Case number
                                                                                                             MM I DD / YYYY


         3915wa 7                                              Dustrict                              When
                                                                                                             MM! DD/YYYY
                                                                                                                                  Case number


                                                               District                              When                         Case number
                                                                                                             MM / DD/ YYYY




1D.   Are any bankruptcy
      cases pending or being
                                                   d    No

      filed by a spouse who is                     D    Yes.   Debtor                                                             Reiationshipto you
      not filing this case with                                District                              When                         Case number, If known
      you, or by a business                                                                                 MM I DD   1’
                                                                                                                           YYYY
      partner, or by an
      afﬁliate?
                                                               Debtor                                                             Relencnehip to ycu

                                                               District                              When                         Case number, if known
                                                                                                             MM / DD / YYYY



11.   Do you rent your                             E’ No,      Gotoline12.
      residence?                                   D    Yes‘   Has your landlord obtained an eviction judgment against you and do you want to stay in your
                                                               residence?

                                                               C1 No, Go to line 12‘

                                                               D    Yes‘ Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and ﬁle it with
                                                                    this bankruptcy petition.



Official Form 101                                              Voluntary Petition for Individuals FiIing for Bankruptcy                                    page 3
          Case 18-17542-elf                            Doc 1            Filed 11/13/18 Entered 11/13/18 16:01:44                                                                   Desc Main
                                                                         Document     Page 4 of 8

                  Wm‘d            M» H/G‘mu’v”)
DebtoH             K‘MBERLYA HAMILTON                                                    ,.             H                                     Case number    wknowm,
                  ﬁrst Name        q
                                   urllc   Name                 Lasx Name
                                                                            _   _,   _             ,




                Report About Any Businesses You Own as a Sole Proprietor


12.    Are you a sole proprietor                  dNo.        Go m Pan      4
       of any fuii- or part-time
       business?                                  Cl Yes. Name and location of business
       A sole proprietorship is a
       business you operate as an
                                                              Name of business, if any
       individuaL and is not a
       separate legal entity such as
       acor p oration, p annershi I) ,or
                                                              Number             Street
       LLC
       If you have more than one
       sole proprietorship, use a
       separate sheet and attach it
       to this petition.
                                                               CHy                                                                                   State             ZIP Code


                                                              Check the appropriate box to describe your business;
                                                              C] Health Care Business (as defined in                                11   USC.    § 101(27A))

                                                              [3 Single Asset                 Real Estate (as deﬁned in                  11   USC.   § 1D1(5'3B))

                                                              El Stockbroker (as defined                        in 1“       USE,    § 101(53A))

                                                              El Commodity Broker (as defined                               in 11   use. §      101(6))
                                                              E] None of the above


1:5.   Are you ﬁling under                        If you are ﬁling under Chapter 11, the coun must know whelher you are a small business debtor so that It
       Chapter 11 of the                          can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
       Bankruptcy Code and                        most recent baiance sheet. statement of operations, cash~ﬂow statement, and federal income tax return or if
                                                  any of these documents do not exist. follow the procedure in 11 U.S‘C, § 1116(1)(B).
       are you a small business
       debtor?                                    WIN O. !a m notﬁ‘n         aha.  .
                                                                  H 9 unde r ‘v We H                        T      ‘
       For a deﬁnition of small
       busmesi debtor. see                        C] No.      I am ﬁling under Chapter 11, but I am NOT a small business debtor according to the deﬁnition in

       H U‘S‘L'   §   101(510)‘                               the Bankruptcy Code.

                                                  [3   Yes.   I am ﬂung under Chapter                  11       and     I   am a sma|l business debtor according to the deﬁnition in the
                                                              Bankruptcy Code.


               Report     if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14‘    Do you own or have any                     @410
       property that poses or is
       alleged to pose a threat                   D    Yes,    What is the hazard?
       of imminent and
       identifiable hazard to
       public health or safety?
       Or do you own any
       property that needs                                     if immediate attention is needed. why                            is it needed?
       immediate attention?
       For example, do you own
       perishable goods, or livestock
       that must be fed, or a building
       that needs myent repairs?
                                                               Where is the property?
                                                                                                       Number                       Street




                                                                                                       City                                                                State   ZIP Code


Ofﬁcial Form 101                                               Voluntary Petition for Individuals Filing for Bankruptcy                                                                   page 4
        Case 18-17542-elf                      Doc 1           Filed 11/13/18 Entered 11/13/18 16:01:44                                        Desc Main
                                                                Document     Page 5 of 8

                Dum‘d mf HAM/1” *7?“
“Demon           KIMBERLY A HAMILTON                                                                      Case number   (I! known)
                FwsI Name      Mmla Name              Last “Jame




              Explain Your Efforts to Receive a Briefing About Credit Counseling

                                           About Debtor      1:                                                About Debtor 2 (Spouse Only in         a   Joint Case):
15.   Te" the court whether
      you have received a
      brieﬁng about credit                 You must check one:                                                 You must check one:
      counseling.                          D   I received a briefing from an approved credit                   CI   Ireceived a brieﬁng from an approved credit
                                               counseling agency within the 180 days before!                        counseling agency within the 180 days before               I
      The law requires mat you                 filed this bankruptcy petition. and I received a                     ﬁled this bankruptcy petition, and I received a
      receive a brieﬁng about credit           certiﬁcate of completion.                                            certificate of completion.
      counseling before you ﬁle for
                                               Attach a copy of the certiﬁcate and the payment                      Attach a copy of the certiﬁcate and the payment
      bankruptcy, You must
                                               plan, if any, that you developed wiih the agency.                    plan, if any. that you developed with the agency.
      truthfully check one of the
      following choices. If you
      cannot do so. you are not
                                           “I    received a briefing from an approved credit
                                               counseling agency within the 180 days before I
                                                                                                               D    I received a brieﬁng from an approved credit
                                                                                                                    counse|ing agency within the 180 days before I
      eligible to ﬁle‘                         filed this bankruptcy petition, but I do not have a                  filed this bankruptcy petition, but I do not have              a
                                               certificate of completion.                                           certiﬁcate of completion.
      If you ﬁle anyway. the court
                                               Within 14 days after you ﬁle this bankruptcy petition.               Within 14 days after you ﬁle this bankruptcy petition.
      can dismiss your case. you
                                               you MUST ﬁle a copy of me certiﬁcate and payment                     you MUST ﬁle a copy of the certiﬁcate and payment
      will lose whatever ﬁling fee
                                               plan, if any.                                                        plan, if any.
      you paid, and your creditors
      can begin collection activiﬁes       D   Icertify that! asked for credit counseling                      E]   Icertify that! asked for credit counseling
      again‘                                   services from an approved agency, but was                            services from an approved agency, but was
                                               unable to obtain those services during the 7                         unable to obtain those services during the 7
                                               days afterl made my request, and exigent                             days after! made my request, and exigent
                                               circumstances merit a 30-day temporary waiver                        circumstances merit a 30-day temporary waiver
                                               of the requirement.                                                  of the requirement
                                               To ask for a 30-day temporary waiver of the                          To ask for a 30-day temporary waiver of me
                                               requirement, attach a separate sheet expraining                      requirement. attach a separate sheet explaining
                                               what efforts you made to obtain the brieﬁng, why                     what efforts you made to obtain the brieﬁng, why
                                               you were unable to obtain h before you ﬁled for                      you were unable to obtain it before you ﬁled for
                                               bankruptcy, and what exigent circumstances                           bankruptcy, and what exigent circumstances
                                               required you to ﬁle this case‘                                       required you to ﬁle this case,
                                               Your case may be dismissed if the court is                           Your case may be dismissed if the court is
                                               dissatisﬁed with your reasons for not receiving a                    dissatisﬁed with your reasons for not receiving a
                                               brieﬁng before you ﬁled for bankruptcy.                              brieﬁng before you ﬁled for bankruptcy.
                                               If the court is saﬁsﬂed with your reasons, you must                  If the coun is satisﬁed with your reasons, you must
                                               still receive a brieﬁng within 30 days after you ﬁle,                still receive a brieﬁng within 30 days after you ﬁie.
                                               You must ﬁle a certiﬁcate from the approved                          You must ﬁle a certiﬁcate from the approved
                                               agency, along with a copy of the payment plan you                    agency, along with a copy of the payment plan you
                                               developed, if any. If you do not do so, your case                    developed, if any. If you do not do so. your case
                                               may be dismissed,                                                    may be dismissed‘
                                               Any extension ofthe 30-day deadline is granted                       Any extension of the Bouay deadline is granted
                                               only for cause and is limited to a maximum of 15                     only for cause and is limited to a maximum of 15
                                               days.                                                                days.

                                           D   Iam not required to receive a briefing about                    D    i am not required to mceive a brieﬁng about
                                               credit counseling because of:                                        credit counseling because of:

                                               D   Incapacity.     I have a mental illness or a mental              Cl Incapacity.      l have a mental illness or a mental

                                                                   deﬁciency that makes me                                              deﬁciency then makes me
                                                                   incapable of realizing or making                                     incapable of realizing or making
                                                                   rational decisions about ﬁnances.                                    rationa| decisions abom ﬁnances.
                                               Cl Disability.      My physical disability causes me                 Cl Disability.      My physical disability causes me
                                                                   to be unable to participate in a                                     to be unable to participate in a
                                                                   brieﬁng in person, by phone. or                                      brieﬁng in person, by phone, or
                                                                   through the internet. even after   l                                 through the intemet. even after    I

                                                                   reasonably tn‘ed to do 50.                                           reasonably tried to do 50‘
                                               C] Active duty.     Iam currently on active military                 D    Active duty.   Iam currently on active mititary
                                                                   duty in a military combat zone.                                      duty in a military combat zone.
                                               If you believe you are not required to receive a                     If you believe you are not required to receive a
                                               brieﬁng about credit counseling, you must ﬁle a                      brieﬁng about credit counseting. you must ﬁle a
                                               motion for waiver of credit counseling with the court.               motion for waiver of credit counseling with the court




Ofﬁciat Form 101                                     Voluntary Petition for lndlviduals Filing for Bankruptcy                                             page 5
           Case 18-17542-elf                      Doc 1               Filed 11/13/18 Entered 11/13/18 16:01:44                                             Desc Main
                                                                       Document     Page 6 of 8

                 DAnféA M           r         ”Km/1717)“
Demor1           KIMBERLY A HAMILTON                                                                                Case number    m imawn)
                ﬁrst Name    Mamie Name                      L35: Name




m
16.
              Answer These Questions for Reporting Purposes

      What kind of debts do
                                              16a.   Are your debts primarily consumer debts? Consumer debts are deﬁned in 11                               USC.   § 101(8)
                                                     as “incurred by an individual primarily for a personal. family. or household purpose"
      you have?
                                                     D   No. Go       toline 16b
                                                         Yes. Go to line 17.

                                              16b Are    your debts primarily business debts? Business debts are debts that you incurred to obtain
                                                     money for a business or investment or through the operation of the business or investment

                                                     D   No. Go to line 16C.
                                                     [3 Yes      Go to fine 17‘

                                              160 State the type of debts you owe that are not consumer debts or business debts



17.   Are you filing under
      Chapter 7?                              WM).       I   am not ﬁling under Chapter 7‘ Go to line 18

      Do you estimate that after              D   Yes am ﬁling under Chapter
                                                         I                       7. Do you estimate that after any exempt property is exctuded and
      any exempt property is                             administrative expenses are paid that funds will be availabie to distribute to unsecured creditors?
      excluded and                                       D      No
      administrative expenses
      are paid that funds will be                        D      Yes
      available for distribution
      to unsecured creditors?

18.   How many creditors do                   “1—49                                             E] Loco-5,000                                 Cl 25.001-50.000
      you estimate that you                   B   50-99                                         C] 590140.000                                 D 50001-100000
      owe?                                    D   100-199                                       C] 10901-25900                                C] More than 100.000
                                              D   200-999

19.   How much do you                         LII-so $50 000                                    E! $1,000,001-s1o mm                          D   $500,000,001-51 bmion
      estimate your assets to                 W550       001-$1OO 000                           E] $10,000,001—$50 million                    Cl 31.000.000.001—$1o billion
      be worth?                           CI $100,001-350moo                                    E] $50,000,001—s100 million                   D   $1o,ooo.ooo.oo1‘550 biHion
                                          CI $500,001-31 mimon                                  D $100,000,0015500 million                    C! More than $50 billion

20.   How much do you                         D   $041350 GOO                                   5.! s   000 001 $10 million                   C] $500,000,001-m billion
      estimate your liabilities           (2’350 001 $100 000                                   D  $10 000, 001 -$50 million                  El $1,000,000,001-$10 billion
      to be?                              D  $100,001-3500,000                                  El 550 000 em 5100 mizuon                     D $10,000,000.001-$50 billion
       H
                                          CI $500,001—31 mmion                                  El 51000090013500 mimon                       Cl More than $50 billion
           “'9 Sign Below

                                          l have examined this petition, and            I   declare under penatty of perjury that the information provided is true and
For you                                   correct,

                                          If! have chosen to ﬁle under Chapter 7, i am aware that i may proceed, if eligible, under Chapter 7‘. 11,12, or 13
                                          of title 11, United States Code‘ I understand the relief available under each chapter. and I choose to proceed
                                          under Chapter 7.
                                          If no anorney represents me and I did not pay or agree to pay someone who is not an anorney to help me ﬁll out
                                          this document. I have obtained and read the notice required by 11 (15.0 § 342(k))

                                          I   request relief In accordance with the chapter of title 11, Unixed States Code, speciﬁed in this petition.




                                                                                        ﬁxb
                                          Iunderstand making a false statement. concealing property‘ or obtaining money or property by fraud in connection
                                          with a bankruptcy case can result in ﬁnes up to $250,000 or imprisonment for up to 20 years or both.
                                          18 USC. §§ 152. 1341. 1519, and 3571       t.



                                                  Signature of Debt
                                                                                     Aﬁdé                                                     m
                                                                                                                              Signature of Debtor”._
                                                                                                                                                      Mai}:
                                                  Executed on            H
                                                                         MM
                                                                              t/ D
                                                                                g
                                                                                     éLIé
                                                                                      /     Y
                                                                                                ,                             Executed on
                                                                                                                                              www
                                                                                                                                              M   l    D   YYYY



Official Form 101                                            Voluntary Petition for Individuals Filing for Bankruptcy                                              page 6
      Case 18-17542-elf                        Doc 1          Filed 11/13/18 Entered 11/13/18 16:01:44                                     Desc Main
                                                               Document     Page 7 of 8

               Dan/1H1            m       ,    Hamil b4
Debtor1        KlMBERLY A HAMILTON                                                                   Case number     m‘xnowm
              Fmsl   Nam:   Middle Name               Las! Mame




                                          I, the attorney for the debtor(s) named in this petition. deciare that I have informed the debtor(s) about eligibitity
For your attorney, if you are             :0 proceed under Chapter 7, 11, 12, or 13 oftitle 11, United States Code, and have explamed the relief
represented by one                        available under each chapter for which the person is eligible. I also certify that have delivered to the debtor(s)
                                                                                                                                I


                                          the notice required by 11 USO, § 342(k)) and, in a casein which § 707(b)(4)(D) applies. cenify that I have no
if you are not represented                knowIedge aﬂer an inquiry that the information in the schedules ﬁled with the petition is incorrect
by an attorney, you do not
need to ﬁle this page.
                                              x NOT APPLICABLE                                                Date
                                               Signature of Attorney for Debtor                                                MM    I    DD I YYYY




                                               Printed name



                                               Firm name



                                               Number      Street




                                               City                                                          State             ZIP Code




                                               Contam phone                                                  Email address




                                               Bar number                                                    State




Official Form 101                                     Voluntary Petition for Individuals Filing for Bankruptcy                                        page 7
      Case 18-17542-elf               Doc 1               Filed 11/13/18 Entered 11/13/18 16:01:44                                     Desc Main
                                                           Document     Page 8 of 8
              Dhnfd “M {kW/“Hiya
Debtoﬂ        KIMBERLY A HAMILTON                                                                    Case numberw‘anmn,
             Fusx Name   Mulme Name               L351 Name




For you if you are ﬁling this         The law allows you. as an individual, to represent yourseﬁ in bankruptcy court, but you
bankruptcy without an                 should understand that many people find it extremely difﬁcult to represent
attorney                              themselves successfully. Because bankruptcy has long-term financial and legal
                                      consequences, you are strongly urged to hire a qualified attorney.
If you are represented by
an attorney, you do not               To be successful, you must correctly ﬁle and handle your bankruptcy case. The rufes are very
need to ﬁle this page.                technical, and a mistake or inaction may affect your rights. For example, your case may be
                                      dismissed because you did not file a required document, pay a fee on time, attend a meeting or
                                      hearing, or cooperate with the court, case trustee, U.S, trustee, bankruptcy administrator, or audit
                                      ﬁrm if your case is selected for audit. If that happens, you could lose your right to ﬁle another
                                      case, or you may iose praiectiona including the benem of the automatic stay.

                                      You must ﬁst a” your property and debts in the schedules that you are required to file with the
                                      court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                      in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
                                      property or properly claim it as exempt, you may not be able to keep the property‘ The judge can
                                      aiso deny you a discharge of all your debts if you do something dishonest in your bankruptcy
                                      case. such as destroying or hiding property, fa!séfying records. or Xying. Individua: bankruptcy
                                      cases are randomly audited to determine if debtors have been accurate, truthful. and complete.
                                      Bankruptcy fraud is a serious crime; you could be fined and imprisoned.
                                      If you decide to ﬁle without an attorney, the court expects you to follow the rules as if you had
                                      hired an attorney. The court will not treat you differently because you are ﬁling for yourseif‘ To be
                                      successful. you must be familiar with the United States Bankruptcy Code, the Federal Rules of
                                      Bankruptcy Procedure, and the local rules of the court in which your case is ﬁled. You must also
                                      be familiar with any state exemption laws that apply.

                                      Are you aware that ﬁling for bankruptcy is            a   serious action with long—term ﬁnancial and legal
                                      consequences?
                                      D      No
                                      ‘23    Yes

                                      Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                      inaccurate or incompiete, you couid be ﬁned or imprisoned?
                                      C] No
                                      E21    Yes

                                      Did you pay or agree to pay someone who is not an attorney to help you ﬁn out your bankruptcy forms?
                                      (0     No
                                      D     Yes. Name of Person NONE
                                                 Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Ofﬁcial Form 119)



                                      By signing here. I acknowledge that understand the risks involved in filing without an attorney.
                                                                                        I                                                           I

                                      have read and understood this notice, and i am aware that ﬂung a bankruptcy case wéthout an
                                      attorney may cause me to lose my rights or property if ‘ do not properly handle the case.



                                                                                   (551% x DJ 1“ #zﬂﬁ
                                       Signature of Debt

                                      Date


                                      Contact phone
                                                              I
                                                              MM/D
                                                                     '


                                                                         IY
                                                                              ,,




                                                                                   K
                                                                                   YY
                                                                                                             Date


                                                                                                             Contact phone
                                                                                                                             M
                                                                                                             Signature of Debtor 2



                                                                                                                              MMI    DD/YYYY



                                      Cell phone                                                             CeN    phone


                                      Email address                                                          Email address




Ofﬁcial Form 101                              Voluntary Petition for Individuals FiIing for Bankruptcy                                         page 8
